DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 5 depends limits the transmittance to 90% or more so claim 5 cannot then more broadly claim 85% or more.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US Pub. 2019/0062503 A1) in view of Komatsu et al. (US Pub. 2015/0218317 A1) (hereafter “Komatsu ‘317), and Liang (US Pub. 2014/0378588 A1).
Komatsu discloses a polyimide film (abstract) with high surface smoothness ([0006]) with sufficiently high transparency for use as an alternative to cover glass which prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05) ([0142]). The surface roughness is disclosed as 2.0 nm or less ([0250]) and the thickness is disclosed as 1 to 100 microns ([0131]). The yellowness index is particularly preferably 0 to 3 ([0142]). The molecular weight of the polyimide is 1,000 to 500,000 ([0141]). Although Komatsu does not specifically disclose the specific surface roughness and transmittance in the same example (see Table 1 where the transmittance is 88%), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the low surface roughness of 2 nm or less would be desired in higher transmittance film of 90% or more to have a film with highly smooth surfaces (see Komatsu, [0006], [0007] and [0250] which discloses the desire for highly smooth surfaces).
The term “front plate for a flexible device” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed optical film and the term "front plate for a flexible device" merely states the intended use for the optical film with no additional limitations imposed on the structure. Further, Komatsu specifically discloses the polyimide film being suitable as cover glass with is considered a front plate as well as discloses the film being a front film and the polyimide film being suitable as a flexible substrate which would indicate it being usable for a flexible device ([0152]).
Komatsu does not specifically disclose both surfaces having 4 less or one surface having 0.1 or less per 10000 microns2 concavities with (1) a depth of 200 nm or more and (2) a diameter at the depth of 200 nm of 0.7 microns or more. However, given the extremely low surface roughness of the film in Komatsu with an Ra of 2 nm or less, it would be expected that the film would have these properties on both sides of the film given the results in the instant Specification where films with a surface roughness, Sa, of 4.2 nm has the claimed property and films with a much higher surface roughness, Sa, of 21.2 nm do not have the claimed property. Therefore, given the results in the instant Specification, a film with a surface roughness, Ra, of 2 nm or less would be expected to have the concavity property on both sides of the film as claimed. 
Komatsu fails to disclose a refractive index of the polyimide film.
Komatsu ‘317 discloses a polyimide film (abstract) with sufficiently high transparency which may be used as a substrate on a transparent electrode of a touch panel, solar cell or display device ([0205]) where the refractive index of the polyimide 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the polyimide film in Komatsu to have a refractive index as taught in Komatsu ‘317 to have film that has high total luminous transmittance and does not become colored (Komatsu ‘317, [0067] and see Komatsu, [0142] and [0250] which discloses a desired for high transparency).
Komatsu fails to disclose the polyimide film comprising 10 to 60% by mass silica particles. 
Liang discloses a flexible substrate having thermal yellowing resistance comprising a polymer, inorganic oxide particles, a silane compound and a solvent where the polymer is polyimide resin (abstract). The inorganic oxide particles can be silicon compound particles (silica) in the amount of more preferably 20 to 60 parts by weight ([0057] and [0060]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyimide film in Komatsu can further include silicon oxide particles (which is considered to encompass silica) in the amount of 20 to 60% by weight to avoid raising the thermal yellowing disadvantage as taught in Liang (Liang, [0061]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US Pub. 2019/0062503 A1) in view of Komatsu et al. (US Pub. 2015/0218317 A1) (hereafter “Komatsu ‘317), and Liang (US Pub. 2014/0378588 A1) as applied to claim 1 above, and further in view of Hasegawa et al. (US Pub. 2015/0011726 A1).
Komatsu in view of Komatsu ‘317 and Liang discloses the optical film of claim 1 or 2 as discussed above.
Komatsu does not disclose the polyimide having a polyimide and a repeating structure with an imide and amide group.
Hasegawa discloses a polyimide film which is transparent and has excellent processability, high heat resistance, and low linear thermal expansion coefficient (abstract) where the polyimide has a structure that may be considered to contain a polyimide and a repeating unit that has an amide and imide group (see pages 7 and 8, Chem. 15-20). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyimide composition in Komatsu could be represented by the polyimide compound set forth in Hasegawa to have a polyimide which has high transparency and low linear thermal expansion coefficient (Hasegawa, abstract and [0045]-[0053]).

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. Examiner would further like to note the claims are now rejected over Komatsu in view of Komatsu ‘317 and Liang; and Komatsu in view of Komatsu ‘317 and Liang and further in view of Hasegawa where Iwai has been removed from the rejection so that all arguments to the Iwai reference are considered moot.
Applicant argues Komatsu fails to disclose a front plate for a flexible device and a light transmittance of 90% or more. Applicant further argues that it is not clear how having a very low surface roughness would render obvious the very different quantitative value of the concavity property. Applicant argues the property claimed is not found in the prior art and the prior art fails to teach the extraordinary degrees of smoothness achieved in the claimed invention where the area measured in the claimed invention to determine smoothness is much larger than the area measured in the prior art. Thus, Applicant argues the prior art fails to disclose or teach the claimed surface smoothness. Applicant argues there is an issue with the citations used in Komatsu where too many citations are given such that the closest species is not identified and more specifically not identified in regard to the a front plate of a flexible device. Regarding the combination with Liang, Applicant argues Liang is not concerned with optical films for front plate for flexible devices but is rather to electrical insulation so is not analogous art. Last, Applicant argues impermissible hindsight has been used to construct the rejection.
Examiner respectfully disagrees. Regarding the argument that Komatsu fails to disclose a front plate for a flexible device, the term “front plate for a flexible device” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed optical film and the term "front plate for a flexible device" merely states the intended use for the optical film with no additional limitations imposed on the structure. Examiner would further like to note that Komatsu specifically discloses the polyimide film being suitable as cover glass with is considered a front plate as well as discloses the film being a front film and the polyimide film being suitable as a flexible substrate which would indicate it being usable for a flexible device ([0152]). Thus, there is no requirement that Komatsu specifically disclose the polyimide film being used as front plate for a flexible device but Komatsu is considered to disclose specific applications for the film which would encompass such a use.
Regarding the argument that the closest species is not identified and more specifically not identified in regard to the a front plate of a flexible device, as discussed above, the term “front plate of a flexible device” is not considered to provide an additional limitation to the optical film claimed. Further, as discussed above, Komatsu is considered to disclose applications which encompass a front plate for a flexible device ([0152]) with a single citation as to the disclosure. 
Regarding the argument that Komatsu fails to disclose the claimed light transmittance, Komatsu specifically discloses a light transmittance of 87% or more which encompasses the claimed range ([0142]).
Regarding the argument that Komatsu fails to teach the claimed smoothness and the claimed concavity property, Examiner respectfully disagrees. As discussed above, . 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Komatsu does not disclose the refractive index of the polyimide as discussed above. However, refractive index is a well-known property in optical films and finding a suitable range of a polyimide film would have been an obvious property to determine by one of ordinary skill in the art. Komatsu ‘317 provides a suitable refractive index for polyimide optical films where the refractive index would be desired to have high transmittance and lack of color which are two properties also desired in Komatsu (Komatsu ‘317, [0067] and Komatsu, [0142]). Thus, sufficient reasoning is provided for why the combination would be obvious. Further, Komatsu does not disclose including silica particles as discussed above. However, fillers are a well-known addition to optical films where Liang discloses that silicon oxide particle are known to avoid yellowing in a polyimide film where 
In response to applicant's argument that Liang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the film in Liang is in the same field of applicant’s endeavor, i.e. optical films (Liang, [0003] and [0062] which discloses the flexible substrate should have high transparency, i.e. optical film) and is further reasonably pertinent to the particular problem with which applicant was concerned, i.e. reducing yellowing (instant Specification, abstract and Liang, [0006]-[0008]). Thus, Liang is considered analogous art to the claimed invention.
Thus, for the reasons discussed above, the rejections over Komatsu in view of Komatsu ‘317 and Liang; and Komatsu in view of Komatsu ‘317 and Liang and further in view of Hasegawa are considered proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783